Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: With respect to base claim 1, none of the prior art of record, alone or in combination, discloses a surgical suturing device comprising, inter alia: an end effector including: a jaw assembly including a first jaw and a second jaw, the first and second jaws movable between an open position and a closed position, each of the first and second jaws including a tissue facing surface having an elongated rail and a longitudinal row of teeth, each tooth of the longitudinal rows of teeth of the first and second jaws including a needle channel extending therethrough, the elongated rails and the longitudinal rows of teeth of the first and second jaws disposed in opposed relation relative to each other; and a needle assembly including a first needle, a second needle, and a suture coupled to the first and second needles, the first needle slidable through the needle channels of the longitudinal row of teeth of the first jaw and the second needle slidable through the needle channels of the longitudinal row of teeth of the second jaw; wherein each of the elongated rails of the first and second jaws has a tissue clamping surface, the tissue clamping surfaces configured to grasp tissue therebetween when the jaw assembly is in the closed position. 
With respect to base claim 14, none of the prior art of record, alone or in combination, discloses a method of securing a purse string suture to tissue, the method comprising, inter alia: positioning tissue between tissue facing surfaces of first and 
With respect to base claim 19, none of the prior art of record, alone or in combination, discloses a surgical suturing device comprising, inter alia: an end effector including: a jaw assembly including a first jaw and a second jaw, the first and second jaws movable between an open position and a closed position, each of the first and second jaws including a tissue facing surface having an elongated rail and a longitudinal row of teeth, each tooth of the longitudinal rows of teeth of the first and second jaws 
For comparison to the present invention, prior-art reference Allen et al. (U.S. Pat. No. 5,649,938), for example, discloses a surgical suturing device comprising: an end effector including, inter alia: a jaw assembly including a first jaw and a second jaw, the first and second jaws movable between an open position and a closed position, each of the first and second jaws including a tissue facing surface having an elongated rail and a longitudinal row of teeth, each tooth of the longitudinal rows of teeth of the first and second jaws including a needle channel extending therethrough, the elongated rails and the longitudinal rows of teeth of the first and second jaws disposed in opposed relation relative to each other; and a needle assembly including a first needle, a second needle, and a suture coupled to the first and second needles, the first needle slidable through the needle channels of the longitudinal row of teeth of the first jaw and the second needle slidable through the needle channels of the longitudinal row of teeth of the second jaw. However, Allen et al. do not disclose that the elongated rails have tissue clamping surfaces configured to grasp tissue therebetween when the jaw assembly is in 
Also, Allen et al. disclose a method of securing a purse string suture to tissue, the method comprising, inter alia: positioning tissue between tissue facing surfaces of first and second jaws of an end effector of a surgical suturing device, each of the tissue facing surfaces of the first and second jaws including an elongated rail and a longitudinal row of teeth, each tooth of the longitudinal rows of teeth including a needle channel extending therethrough; closing the first and second jaws such that the tissue is clamped between the elongated rails of the first and second jaws and takes on a wave-like configuration between the longitudinal rows of teeth; and actuating the surgical suturing device to advance a needle assembly of the end effector distally through the jaw assembly to suture the tissue disposed therebetween. However, Allen et al. do not disclose that actuating the surgical suturing device includes advancing a drive assembly of the end effector distally through the jaw assembly to cut tissue disposed between the first and second jaws.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771